Citation Nr: 0607185	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Gerald La Fontain, Attorney-
at-Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran requested a video conference hearing before the 
Board.  A hearing was scheduled for June 1, 2005.  On May 31, 
2005, the veteran requested to cancel his hearing and have it 
rescheduled for a later date.  He submitted a letter in 
writing via facsimile on June 1, 2005, explaining why he 
could not attend the hearing and asked that a hearing be 
rescheduled.  In June 2005, the Board granted the veteran's 
request to have his hearing rescheduled.

A hearing was rescheduled for July 29, 2005.  The veteran 
submitted a letter earlier that month requesting to have his 
hearing rescheduled.  He stated he had not received a copy of 
his claims file from VA and felt he needed it to prepare for 
the hearing.  The RO documented in the claims file that the 
veteran had cancelled his hearing.

VA sent the veteran a copy of his claims file in October 
2005.  The veteran has not withdrawn his request to have a 
hearing before the Board, and his July 2005 letter provided 
good cause for his request to reschedule the hearing.



Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule the veteran for a video 
conference hearing.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


